Citation Nr: 0103702	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  95-21 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to service-
connected residuals of hemorrhagic fever.

2.  Entitlement to a compensable evaluation for residuals of 
hemorrhagic fever.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M. S.



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to May 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1993 and March 1995 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Paul, Minnesota (RO).


FINDINGS OF FACT

1.  There is no competent medical evidence relating any 
current chronic obstructive pulmonary disease to the service-
connected residuals of hemorrhagic fever or to any incident 
of active service.

2.  The veteran's residuals of hemorrhagic fever include the 
presence of protein and red blood cells in the urine.


CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by active military service nor is it due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.310 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

2.  The criteria for a 30 percent evaluation for residuals of 
hemorrhagic fever have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.114a, Diagnostic Code 
7502 (1993, 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 112 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that the VA cannot assist in the development of a claim 
that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___(2000).  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Among the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, the VA has a heightened duty 
to assist the veteran in developing evidence in support of a 
claim for service connection.  Such assistance includes 
identifying and obtaining evidence relevant to the claim, and 
affording the veteran a VA rating examination unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the veteran's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A).  

The Board has reviewed the veteran's claims in light of the 
new Veterans Claims Assistance Act of 2000, and concludes 
that while the RO did not necessarily fully comply with the 
new notification requirements at the time the veteran's claim 
was filed, a substantial body of lay and medical evidence was 
developed with respect to the veteran's claims, and the RO's 
statement and supplemental statements of the case clarified 
what evidence would be required to establish entitlement to 
service connection for COPD and a compensable evaluation for 
the veteran's service-connected hemorrhagic fever.  The 
veteran and his representative responded to the RO's 
communications with additional evidence and argument, curing 
(or rendering harmless) the RO's earlier omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VA O.G.C. 
Prec. 16-92, para. 16 (57 Fed. Reg. 49,747 (1992)) ("if the 
appellant has raised an argument or asserted the 
applicability of a law or [Court] analysis, it is unlikely 
that the appellant could be prejudiced if the Board proceeds 
to decision on the matter raised").  The Veterans Claims 
Assistance Act of 2000 also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A).  This obligation was 
satisfied by the VA examinations requested and accomplished 
in connection with these claims.  The Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed, and that the veteran will not be prejudiced by 
proceeding to a decision on the basis of the evidence 
currently of record.


I. Service Connection

The veteran claims that his present pulmonary disability is 
due to his service-connected residuals of hemorrhagic fever.  
A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); Godfrey v. Brown, 7 
Vet. App. 398, 406 (1995); Hickson v. West, 12 Vet. App. 247, 
253 (1999).  Service connection may also be granted for a 
disability that is proximately due to or the result of a 
service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition is considered part of the original condition.  38 
C.F.R. § 3.310(a) (2000).

In addition, when aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  The term "disability" as used in 38 U.S.C.A. 
§ 1110 (West 1991), refers to impairment of earning capacity, 
and such definition mandates that any additional impairment 
of earning capacity resulting from a service-connected 
disability, regardless whether the additional impairment is 
itself a separate disease or injury caused by the service- 
connected disability, shall be compensated.  Allen v. Brown, 
7 Vet. App. 439, 448-49 (1995).

The veteran's service medical records contain no complaints, 
findings, or diagnoses related to pulmonary disease.  During 
a VA examination in February 1953, no abnormalities were 
found on physical examination and a chest x-ray was normal.  
During a VA examination in February 1958, the chest was clear 
to auscultation and normal to inspection, with a few medium 
rales in the left base.  The chest x-ray showed evidence of 
pneumonia of the right lower lung field.

Records from the Mayo Clinic show that the veteran presented 
in July 1975 with complaints of substernal pain and shortness 
of breath.  Physical examination and chest x-ray were 
essentially normal.  In April 1981, he presented with chest 
pain and the impression was rule out myocardial infarction.  
In September 1986, the veteran was seen with chest pain, 
etiology undetermined, suspected diabetes.  Several x-rays of 
the chest were taken in July 1975, August 1982, November 
1982, December 1983, and September 1986.  These x-rays were 
essentially normal other than slightly thickened apical 
pleura bilaterally in August 1982, and diffuse fibrosis of 
both lung bases in September 1986. 

VA outpatient entries dated from February 1991 through June 
1993 noted that the veteran's lungs were clear to 
auscultation.  He was followed for diabetes, cardiovascular 
disease, and impotence.  A radiographic report dated February 
1991 found no active pulmonary disease and no change since 
1987.  A December 1991 x-ray found the heart and pulmonary 
vasculature to be within normal limits, with bilateral 
symmetrical interstitial markings but no focal pulmonary 
infiltrates.  A November 1993 x-ray made the same findings.  
In June 1994, it was noted that chest x-rays remained stable, 
with apical pleural thickening and reticulonodular prominence 
within the bases, and no acute pulmonary infiltrates

During a personal hearing before the RO in July 1994, the 
veteran testified that he believed that the residuals of 
hemorrhagic fever had affected his lungs.  He was accompanied 
by M. S., a fellow veteran, who identified himself as a 
researcher and terrestrial ecologist.  M. S. testified that 
the virus could affect multiple organs, with the most common 
being the kidneys and lungs.  The veteran stated that he 
first noticed breathing problems in 1981 when he was 
diagnosed with a possible heart attack.  At present, he could 
not walk more than a block or two without resting and he 
could not run.  He stated that he smoked tobacco.  In a 
statement submitted in December 1994, the veteran claimed 
that he could not climb stairs without stopping to rest.  He 
stated that his doctors had informed him that something was 
wrong with his lungs but that they could not provide a 
diagnosis.

During a VA examination in January 1995, the veteran stated 
that he believed his lung problems were secondary to his 
service-connected residuals of hemorrhagic fever.  The lung 
problems began 10 years prior and he had severe discomfort in 
his airways in cold weather.  He also experienced dyspnea on 
exertion after climbing a flight of stairs or walking one 
block.  He had substernal tightness brought on by activity a 
couple of times per week.  He rarely had a cough or sputum.  
He reported that he smoked cigarettes for approximately 50 
years.

Upon examination, the lungs showed scattered rhonchi 
throughout the right lung field, with no wheezes or rales.  
The examiner assessed the veteran with pulmonary symptoms as 
described.  The examiner found it highly unlikely that the 
pulmonary symptoms were related to the viral infection 
sustained in Korea.  He found it more likely that they were 
secondary to chronic obstructive pulmonary disease and 
recommended formal pulmonary function tests.

During a VA examination in July 1996, the veteran reported 
that his lungs bothered him and claimed that his doctor had 
told him that it was not due to smoking.  The chest was clear 
to percussion and auscultation and normal pulmonary functions 
at that time were noted.  An x-ray showed the chest to be 
unchanged, with no acutely active disease.  The examiner 
commented that a specific cause and effect relationship 
between present conditions and a prior diagnosis of 
hemorrhagic fever could not be established at the present 
time.  During another VA examination in July 1999, the chest 
was clear to percussion and auscultation.

The veteran appeared at a hearing before the undersigned 
Board Member in June 2000.  He testified that he believed 
that the hemorrhagic fever virus was airborne and went into 
his lungs.  He stated that a spot on his left lung was 
identified in July 1999.  His doctors had not identified the 
virus as the cause of his pulmonary problems but they also 
had not identified his smoking as the problem.  He had 
shortness of breath for the past 8 to 10 years.  He had been 
smoking since he was a child.

The veteran submitted numerous medical articles addressing 
hemorrhagic fever.  The Board finds it unnecessary to 
identify and describe each of the publications in this 
decision.  The publications generally described research, 
etiology, history, and symptomatology of hemorrhagic fever.  
Some of the literature did address pulmonary dysfunction and 
disease possibly related to hemorrhagic fever.  The veteran 
also submitted numerous records pertaining to, and written 
by, M. S.  M. S. has not been identified as a medical doctor 
or any type of medical expert.

Based upon the aforementioned evidence, the Board finds that 
the evidence of record does not establish that the veteran is 
entitled to service connection for COPD.  The evidence of 
record is devoid of any competent medical opinion relating 
any current pulmonary disease to the veteran's service-
connected residuals of hemorrhagic fever or otherwise to his 
period of active service.  In fact, the VA examiner in 
January 1995 specifically found that it was highly unlikely 
that the veteran's pulmonary symptoms were related to his 
hemorrhagic fever.  The Board cannot rely solely on the 
veteran's own statements or those of his friend, M. S. 
because evidence of a medical nexus cannot be established by 
lay testimony.  Brewer v. West, 11 Vet. App. 228 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Further, lay opinion evidence, even when coupled with 
reliance on medical treatises, is generally not sufficient to 
satisfy the medical nexus requirement unless the treatise 
evidence discusses generic relationships with a degree of 
certainty such as to present at least plausible causality 
based on objective facts rather than unsubstantiated lay 
medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); 
Wallin v. West, 11 Vet. App. 509 (1998).  The treatise 
evidence in this case is not of such specificity as to 
present a plausible nexus to service.  Therefore, insomuch as 
the record contains no medical opinion linking the veteran's 
current pulmonary symptoms with his period of active service, 
the claim must be denied.  The Board concludes that the 
preponderance of the evidence is against his claim for 
service connection for COPD either as a result of service or 
a service-connected disability.  In reaching this conclusion, 
the Board acknowledges that all doubt is to be resolved in 
the claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475; § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  However, as the 
preponderance of the evidence is against the veteran's 
present claim, that doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


II. Increased Rating

The veteran asserts that a compensable evaluation is in order 
for his service-connected residuals of hemorrhagic fever.  In 
such cases, VA has a duty to assist the veteran in developing 
facts which are pertinent to those claims.  See generally, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  As noted above, the Board finds that 
all relevant facts have been properly developed, and that all 
relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained by the 
RO.  The evidence includes the veteran's service medical 
records, reports of VA rating examinations, and personal 
statements and evidence submitted by the veteran in support 
of his claim.  The Board is not aware of any additional 
relevant evidence which is available in connection with this 
appeal.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  See 
Veterans Claims Assistance Act of 2000.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The record shows that the RO originally granted service 
connection for residuals of hemorrhagic fever in a March 1953 
rating decision and assigned a 10 percent disability 
evaluation effective from May 1952.  By rating decision dated 
in February 1958, the assigned evaluation was decreased to 
noncompensable effective from April 1958.  Subsequent rating 
decisions have confirmed and continued this evaluation.

In relation to the present appeal, VA outpatient records 
dated 1991 through 1994 show that the veteran was followed 
for diabetes mellitus and arteriosclerotic cardiovascular 
disease, as well as impotence that was believed to be 
secondary to the aforementioned conditions.  In February 
1992, it was noted that the veteran wanted to believe that 
his impotence was caused by his previous hemorrhagic fever.  
In November 1993, the veteran also complained of vertigo.  It 
was observed that the veteran did not keep records of daily 
blood sugar, and that he had urinary frequency without 
dysuria.

In May 1994, it was noted that the veteran was obsessed with 
his diagnosis of hemorrhagic fever, and he was assessed with 
musculoskeletal complaints and anxiety.  The following month, 
the veteran contributed all of his current complaints to 
hemorrhagic fever.  He reported right facial pain, lower 
extremity pain, low back pain, pain at the right costal 
margin, dizzy spells, and urinary frequency.  It was observed 
that the veteran had diabetes and poor glucose control.  The 
veteran was informed that no late Korean hemorrhagic syndrome 
had been defined and there was no definitive test for the 
syndrome.  He was assessed with diabetes mellitus with 
urinary frequency, musculoskeletal complaints of uncertain 
etiology, and probable class I tuberculosis.

The veteran appeared at a personal hearing before the RO in 
July 1994.  He was accompanied by M. S., a fellow veteran who 
identified himself as a researcher and terrestrial ecologist, 
a person who studied the interrelationships of various life 
forms on the planet.  M. S. testified that he had researched 
hemorrhagic fever since 1989 and had conducted surveys with 
800 respondents.  He had unexplainable medical problems 
himself and believed that the medical profession had not 
properly researched the disease.  He claimed that the virus 
could affect multiple organs, with the most common being 
kidneys and lungs.

The veteran testified that, when he was discharged from 
active service, his kidneys bothered him and he had heavy 
urination with some blood.  He claimed that this condition 
had worsened.  He also claimed to have problems with his 
pituitary gland and lungs, and reported dizzy spells three to 
five times per day, and ongoing diarrhea and thirst.  Every 
two weeks he could not urinate normally and his kidneys hurt.  
He also believed that he had a virus in the left ventricle of 
his heart.  He had shortness of breath since 1981 and he felt 
feverish during cold weather.  He admitted that it had been 
indicated that his frequent thirst and urination were due to 
his diabetes.

During a VA examination in January 1995, the veteran reported 
episodes of urinary frequency, nocturia twice per night, 
bilateral costovertebral pain, and discoloration and odor of 
the urine.  These episodes occurred approximately every two 
weeks and lasted one day.  He felt warm during these episodes 
but did not take his temperature or check his blood sugar.  
He also described dysuria, substernal pain, and episodes of 
dizziness.  Physical examination found tenderness to 
palpation over the right kidney and was otherwise 
unremarkable.

The examiner opined that it was highly unlikely that the 
veteran's current urinary symptoms were secondary to the 
previous episode of hemorrhagic fever.  The examiner reported 
the most recent hemoglobin AC1 as elevated at 12.7%, which 
showed poor glucose control.  A previous urinalysis showed 
evidence of glucosuria and a recent creatinine clearance 
showed 91 ml/minute with a 24 hour urine protein of 173 mg.  
The examiner believed that some of the urinary frequency may 
be secondary to diabetes but he did not believe that the 
flank pain, dysuria, and change in urine color and odor were 
attributable to the diabetes and recommended further 
evaluation.

A VA hospitalization report from October 1995 shows that the 
veteran underwent a radical retropubic prostatectomy due to 
carcinoma of the prostate.  It noted that he was referred to 
urology in January 1995 due to right flank pain with dysuria 
and foul smelling urine.  During a VA examination in July 
1996, the veteran reported that his kidneys bothered him and 
that he had a recurrent pattern of not urinating for a day.  
No relevant objective findings were made on physical 
examination.  The examiner commented that a specific cause 
and effect relationship of present conditions to the prior 
diagnosis of hemorrhagic fever could not be established.  A 
urology consultation assessed the veteran with occasional 
urinary frequency secondary to radical retropubic 
prostatectomy, status post radical retropubic prostatectomy 
with benign examination, and history of hemorrhagic fever.

During a VA examination in July 1999, the veteran reported 
occasional urinary frequency every one to three weeks, with 
two days of frequency with urination every 30 to 60 minutes.  
He had persistent nocturia 2 to 3 times per night.  He denied 
dysuria, hematuria, and reported a good stream.  Upon 
examination, the veteran had a voided volume of 245 cc, 
maximum flow rate of 25.1, and residual urine of 9 cc.  He 
exhibited right costovertebral angle tenderness; a soft, 
nontender, distended abdomen; and phimosis with skin 
irritation, crackling, and tenderness.

It was noted that the veteran had a history of microscopic 
hematuria and past testing had shown no obstruction or 
filling defects.  He also had a history of diabetes and past 
urinalyses showed proteinuria and glucosuria.  In January 
1999, a urinalysis had shown 30 protein, 2 red blood cells, 
no leukocyte esterase, and greater than 1000 glucose.  The 
veteran was assessed with history of prostate cancer, no 
recurrence, phimosis, urinary frequency, and proteinuria and 
glycosuria.  He was also diagnosed with history of 
hemorrhagic fever with renal fever and residual significant 
proteinuria.  The examiner commented that while the renal 
function studies and blood studies were normal, the veteran 
had evidence of permanent renal damage which was due to 
glomerular and tubular injury characteristic of hemorrhagic 
fever.  An intravenous urogram performed the following month 
was normal, with findings of status post radical 
prostatectomy, degenerative spondylosis of the lumbar and 
lumbosacral region, and mild atherosclerosis.

The veteran appeared at a hearing before the undersigned 
Board Member in June 2000.  He testified that he had urinary 
frequency when he first had hemorrhagic fever and that he now 
had urinary frequency in cycles, every 7 to 21 days, 
especially during the cold spring and fall months.  During 
these exacerbations, he urinated every one-half hour.  Some 
nights, he was awakened 2 or 3 times.  On the contrary, he 
sometimes went all day without urinating.  He had no leakage 
or dribbling.  He did not take medication because it made him 
sick and he did not seek medical treatment because no doctor 
knew how to diagnose or treat the disease.  He also had pain 
in the right kidney and had to drive with a special seat 
because of this pain.  He had blood in the urine every time 
that he had been examined but he had never been diagnosed 
with chronic renal disease.  He worked 30-35 hours per week.

The veteran submitted copious medical articles addressing 
hemorrhagic fever.  The Board finds it unnecessary to 
identify and describe each of the publications in this 
decision.  The publications generally described research, 
etiology, history, and symptomatology of hemorrhagic fever.  
While these articles may be relevant were the veteran 
attempting to establish service connection, the Board 
observes that, as to the present claim for an increased 
evaluation, only the specific symptomatology attributable to 
the veteran may be evaluated.

Likewise, the veteran has submitted medical information from 
the Mayo Clinic from many years ago.  The Board also finds 
that this information is of limited relevance because, with a 
claim for an increased rating, the Board must review evidence 
from the date of claim.  Nevertheless, even were the Board to 
consider the records from the Mayo Clinic, they do not 
contain information regarding hemorrhagic fever or renal 
disorder.  Finally, the veteran submitted numerous records 
pertaining to M. S., as well as narratives written by M. S.  
As M. S. has not been identified as a medical doctor or any 
type of medical professional, the Board finds this 
information to be of limited relevance.

The veteran's hemorrhagic fever has been assigned a 
noncompensable evaluation by analogy to chronic nephritis.  
During the pendency of this appeal, effective February 17, 
1994, the criteria for diagnosing and evaluating 
genitourinary disabilities were changed.  When a law or 
regulation changes while a case is pending, the version most 
favorable to the veteran applies, absent congressional intent 
to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  As such, the Board will review the veteran's 
disability under both the old and new criteria.

Under the rating schedule, chronic nephritis is evaluated as 
renal dysfunction.  38 C.F.R. 4.115a, Diagnostic Code 7502 
(2000).  Pursuant to the revised regulations, renal 
dysfunction is evaluated as noncompensable when it is 
manifested by albumin and casts with history of acute 
nephritis; or hypertension which is noncompensable under 
Diagnostic Code 7101.  For an increased evaluation to 30 
percent, there must be constant albumin or recurring albumin 
with hyaline and granular casts or red blood cells; or, 
transient or slight edema or hypertension at least 10 percent 
disabling under Diagnostic Code 7101.  A 60 percent 
evaluation is assigned when renal dysfunction is manifested 
by constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under Diagnostic Code 7101.  Albuminuria is 
detected by the presence of albumin (protein) in urine, and 
is also termed proteinuria.  See Dorland's Illustrated 
Medical Dictionary 42, 1370 (28th ed. 1994).

Under the former regulations, chronic nephritis is assigned a 
10 percent evaluation if mild with albumin and casts with 
history of acute nephritis or associated mild hypertension, 
diastolic 100 or more.  A 30 percent evaluation is assigned 
if moderate, with albumin constant or recurring with hyaline 
and granular casts or red blood cells; transient or slight 
edema or hypertension, diastolic 100 or more.  Constant 
albuminuria with some edema, or definite decrease in kidney 
function, or hypertension at least 40 percent disabling under 
Diagnostic Code 7101 warrants a 60 percent evaluation.

Based upon the aforementioned evidence, the Board finds that 
the veteran's residuals of hemorrhagic fever fulfill the 
criteria for a 30 percent evaluation under both the former 
and the revised schedular criteria.  Specifically, diagnostic 
testing has shown the presence of recurring albumin with red 
blood cells.  The Board recognizes that the veteran's 
symptoms of urinary frequency have been attributed to 
diabetes and prostate cancer.  However, the findings of 
protein and red blood cells within the urine have not been 
specifically attributed to another disease process and the VA 
examiner in January 1999 specifically found that the veteran 
had significant proteinuria as a residual of his hemorrhagic 
fever.  Therefore, granting the veteran the benefit of the 
doubt, the Board finds that the criteria for a 30 percent 
evaluation have been met.  Nonetheless, the Board finds that 
the veteran is entitled to no more than a 30 percent 
evaluation as there has been no findings of edema, definite 
decrease in kidney function, or hypertension.  See 38 C.F.R. 
§ 4.115a, Diagnostic Code 7502 (1993, 2000).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1) (2000).  The Board, as did the RO, finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2000).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
residuals of hemorrhagic fever have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(2000) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to service connection for chronic 
obstructive pulmonary disease is denied.

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 30 percent for residuals of 
hemorrhagic fever is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

